          Case 7:19-cv-00097-HL Document 1 Filed 07/02/19 Page 1 of 20



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF GEORGIA
                                    VALDOSTA DIVISION

ROBERT PICCIOTTI and                                 :
THERESA PICCIOTTI, individually
and as parents and guardians of                      :
GABRIEL PICCIOTTI,
                                                     :
       Plaintiffs,
                                                     :    CIVIL ACTION NO: _______________
vs.
                                                     :    JULY TRIAL DEMANDED
CALEB D. ABNEY, individually and
as agent for LAURIE A. ABNEY, and      :
WILLIAM J. ABNEY, and LAURIE A. ABNEY,
individually, and WILLIAM J. ABNEY,    :
individually, TNT FIREWORKS
SUPERCENTER, ANDERSON & ANDERSON, :
LLC. d/b/a TNT FIREWORKS SUPERCENTER,
AMERICAN PROMOTIONAL EVENTS, INC. –:
EAST d//b/a TNT SUPERCENTER, A PRISM
FIREWORKS FACTORY OUTLET, SAFETY :
4TH FLORIDA FIREWORKS d/b/a A PRISM
FIREWORKS FACTORY OUTLET, SAFETY :
“4TH” FIREWORKS, INC. d/b/a A PRISM
FIREWORKS FACTORY OUTLET &             :
AMERICAN FREEDOM ENTERPRISES, LLC.
d/b/a A PRISM FIRE WORKS FACTORY       :
OUTLET,
                                       :
       Defendants.

                                             COMPLAINT

       COMES NOW, ROBERT PICCIOTTI and THERESA PICCIOTTI, individually and as

parents and guardians of GABRIEL PICCIOTTI, a minor, Plaintiffs in the above-styled case
                    In the United States District Court for the Middle District of Georgia
                                              Valdosta Division
  Robert Picciotti and Theresa Picciotti, individually and as parents and guardians of Gabriel Picciotti, a
      minor vs. Caleb D. Abney, individually and as agent for Laurie A. Abney and William J. Abney,
 Laurie A. Abney, individually, and William J. Abney, individually, Anderson & Anderson, LLC d/b/a TNT
  Fireworks Supercenter, American Promotional Events, Inc. – East, d/b/a TNT Fireworks Supercenter
 Safety 4th Florida Fireworks d/b/a A Prism Fireworks Factory Outlet, Safety “4th” Fireworks, Inc. d/b/a
            A Prism Fireworks Factory Outlet and American Freedom Enterprises, LLC. d/b/a
                                     A Prism Fireworks Factory Outlet
                                     COMPLAINT & VERIFICATION
                                             Page 1 of 20 Pages
          Case 7:19-cv-00097-HL Document 1 Filed 07/02/19 Page 2 of 20



action and files their COMPLAINT against the Defendants, CALEB D. ABNEY, individually,

and as agent for LAURIE A. ABNEY and WILLIAM J. ABNEY, LAURIE A. ABNEY,

individually, and WILLIAM J. ABNEY, individually, TNT FIREWORKS SUPERCENTER,

ANDERSON & ANDERSON, LLC d/b/a TNT FIREWORKS SUPERCENTER, AMERICAN

PROMOTIONAL EVENTS, INC. – EAST d/b/a TNT FIREWORKS SUPERCENTER, A PRISM

FIREWORKS FACTORY OUTLET, SAFETY 4TH FLORIDA FIREWORKS d/b/a A PRISM

FIREWORKS FACTORY OUTLET, SAFETY “4TH” FIREWORKS, INC. d/b/a A PRISM

FIREWORKS FACTORY OUTLET, and AMERICAN FREEDOM ENTERPRISES d/b/a A PRISM

FIREWORKS FACTORY OUTLET, showing the Court the following:

                                                    1.

       Plaintiffs, Robert Picciotti and Theresa Picciotti, individually and as parents and

guardians of Gabriel Picciotti, a minor, are citizens and residents of the State of Georgia,

Lowndes County, which is located within the geographical territory assigned to the United

States District Court for the Middle District of Georgia, Valdosta Division, and is subject

to the jurisdiction of this Honorable Court.

                                                    2.

       Defendant, Caleb D. Abney, individually and as an agent for Laurie A. Abney and

William J. Abney, is a citizen and resident of the State of Georgia, Lowndes County, which

is located within the geographical territory assigned to the United States District Court for

                    In the United States District Court for the Middle District of Georgia
                                              Valdosta Division
  Robert Picciotti and Theresa Picciotti, individually and as parents and guardians of Gabriel Picciotti, a
      minor vs. Caleb D. Abney, individually and as agent for Laurie A. Abney and William J. Abney,
 Laurie A. Abney, individually, and William J. Abney, individually, Anderson & Anderson, LLC d/b/a TNT
  Fireworks Supercenter, American Promotional Events, Inc. – East, d/b/a TNT Fireworks Supercenter
 Safety 4th Florida Fireworks d/b/a A Prism Fireworks Factory Outlet, Safety “4th” Fireworks, Inc. d/b/a
            A Prism Fireworks Factory Outlet and American Freedom Enterprises, LLC. d/b/a
                                     A Prism Fireworks Factory Outlet
                                     COMPLAINT & VERIFICATION
                                             Page 2 of 20 Pages
          Case 7:19-cv-00097-HL Document 1 Filed 07/02/19 Page 3 of 20



the Middle District of Georgia, Valdosta Division, and is subject to the jurisdiction of this

Honorable Court.

                                                    3.

       Defendant, Caleb D. Abney, can be served at his residence located at 5128 Lanes

Pond Road, Valdosta, Lowndes County, Georgia 31601.

                                                    4.

       Defendant, Laurie A. Abney, is a citizen and resident of the State of Georgia,

Lowndes County, which is located within the geographical territory assigned to the United

States District Court for the Middle District of Georgia, Valdosta Division, and is subject

to the jurisdiction of this Honorable Court.

                                                    5.

       Defendant, Laurie A. Abney, can be served at her residence located at 5128 Lanes

Pond Road, Valdosta, Lowndes County, Georgia 31601.

                                                    6.

       Defendant, William J. Abney, is a citizen and resident of the State of Georgia,

Lowndes County, which is located within the geographical territory assigned to the United

States District Court for the Middle District of Georgia, Valdosta Division, and is subject

to the jurisdiction of this Honorable Court.



                    In the United States District Court for the Middle District of Georgia
                                              Valdosta Division
  Robert Picciotti and Theresa Picciotti, individually and as parents and guardians of Gabriel Picciotti, a
      minor vs. Caleb D. Abney, individually and as agent for Laurie A. Abney and William J. Abney,
 Laurie A. Abney, individually, and William J. Abney, individually, Anderson & Anderson, LLC d/b/a TNT
  Fireworks Supercenter, American Promotional Events, Inc. – East, d/b/a TNT Fireworks Supercenter
 Safety 4th Florida Fireworks d/b/a A Prism Fireworks Factory Outlet, Safety “4th” Fireworks, Inc. d/b/a
            A Prism Fireworks Factory Outlet and American Freedom Enterprises, LLC. d/b/a
                                     A Prism Fireworks Factory Outlet
                                     COMPLAINT & VERIFICATION
                                             Page 3 of 20 Pages
          Case 7:19-cv-00097-HL Document 1 Filed 07/02/19 Page 4 of 20



                                                    7.

       Defendant, William J. Abney, can be served at his residence located at 5128 Lanes

Pond Road, Valdosta, Lowndes County, Georgia 31601.

                                                    8.

       Defendant, Anderson & Anderson, LLC, d/b/a TNT Fireworks Supercenter owns

property located at 2019 Hamilton Avenue, Jennings, Florida 32053.

                                                    9.

       Defendant, Anderson & Anderson, LLC, d/b/a/ TNT Fireworks Supercenter

maintains a firework business at 2019 Hamilton Avenue, Jennings, Florida 32053.

                                                    10.

       Defendant, Anderson & Anderson, LLC, d/b/a TNT Fireworks Supercenter, is a

foreign for-profit corporation organized under the laws of the State of Alabama.

                                                    11.

       Defendant, Anderson & Anderson, LLC, can be served by and through its registered

agent, Charles C. Anderson, 202 North Court Street, Florence, Alabama 35630.

                                                    12.

       Defendant, American Promotional Events, Inc. – East, d/b/a as TNT Fireworks

Supercenter, in conjunction with Defendant, Anderson & Anderson, maintains a business

located at 2019 Hamilton Avenue, Jennings, Florida, specifically, TNT Fireworks

                    In the United States District Court for the Middle District of Georgia
                                              Valdosta Division
  Robert Picciotti and Theresa Picciotti, individually and as parents and guardians of Gabriel Picciotti, a
      minor vs. Caleb D. Abney, individually and as agent for Laurie A. Abney and William J. Abney,
 Laurie A. Abney, individually, and William J. Abney, individually, Anderson & Anderson, LLC d/b/a TNT
  Fireworks Supercenter, American Promotional Events, Inc. – East, d/b/a TNT Fireworks Supercenter
 Safety 4th Florida Fireworks d/b/a A Prism Fireworks Factory Outlet, Safety “4th” Fireworks, Inc. d/b/a
            A Prism Fireworks Factory Outlet and American Freedom Enterprises, LLC. d/b/a
                                     A Prism Fireworks Factory Outlet
                                     COMPLAINT & VERIFICATION
                                             Page 4 of 20 Pages
           Case 7:19-cv-00097-HL Document 1 Filed 07/02/19 Page 5 of 20



Supercenter.

                                                    13.

       Defendant, American Promotional Events, Inc. – East d/b/a TNT Fireworks

Supercenter, is a foreign for-profit corporation organized under the laws of the State of

Florida.

                                                    14.

       Defendant, American Promotional Events, Inc. – East, can be served by and

through its registered agent CT Corporation System, 1200 South Pine Island Road,

Plantation, Florida 33324.

                                                    15.

       Defendants, TNT Fireworks Supercenter, Anderson & Anderson, LLC., and

American Promotional Events, Inc. – East, will hereinafter be referred to collectively as

“Defendant TNT”.

                                                    16.

       Defendant, American Freedom Enterprises, LLC. d/b/a A Prism Fireworks Factory

Outlet, owns property located at 1838 Hamilton Avenue, Jennings, Florida 32053.

                                                    17.

       Defendant, American Freedom Enterprises, LLC. d/b/a A Prism Fireworks Factory

Outlet is a foreign for-profit corporation organized under the laws of the State of Ohio.

                    In the United States District Court for the Middle District of Georgia
                                              Valdosta Division
  Robert Picciotti and Theresa Picciotti, individually and as parents and guardians of Gabriel Picciotti, a
      minor vs. Caleb D. Abney, individually and as agent for Laurie A. Abney and William J. Abney,
 Laurie A. Abney, individually, and William J. Abney, individually, Anderson & Anderson, LLC d/b/a TNT
  Fireworks Supercenter, American Promotional Events, Inc. – East, d/b/a TNT Fireworks Supercenter
 Safety 4th Florida Fireworks d/b/a A Prism Fireworks Factory Outlet, Safety “4th” Fireworks, Inc. d/b/a
            A Prism Fireworks Factory Outlet and American Freedom Enterprises, LLC. d/b/a
                                     A Prism Fireworks Factory Outlet
                                     COMPLAINT & VERIFICATION
                                             Page 5 of 20 Pages
          Case 7:19-cv-00097-HL Document 1 Filed 07/02/19 Page 6 of 20



                                                    18.

       Defendant, American Freedom Enterprises, LLC. can be served by and through its

registered agent, Eric Abdalla, Post Office 114, Stratton, Ohio 43961.

                                                    19.

       Defendant, Safety 4th Florida Fireworks d/b/a A Prism Fireworks Factory Outlet,

maintains a fireworks business located at 1838 Hamilton Avenue, Jennings, Florida

32053; specifically, A Prism Fireworks Factory Outlet.

                                                    20.

       Defendant, Safety 4th Florida Fireworks d/b/a A Prism Fireworks Factory Outlet is

a foreign for-profit corporation organized under the laws of the State of Ohio.

                                                    21.

       Defendant, Safety 4th Florida Fireworks, can be served by and through their

registered agent, Eric Abdalla, Post Office 114, Stratton, Ohio 43961.

                                                    22.

       Defendant, Safety “4th” Fireworks, Inc. d/b/a A Prism Fireworks Factory Outlet,

maintains a fireworks business at 1838 Hamilton Avenue, Jennings, Florida 32053,

specifically, A Prism Fireworks Factory Outlet.




                    In the United States District Court for the Middle District of Georgia
                                              Valdosta Division
  Robert Picciotti and Theresa Picciotti, individually and as parents and guardians of Gabriel Picciotti, a
      minor vs. Caleb D. Abney, individually and as agent for Laurie A. Abney and William J. Abney,
 Laurie A. Abney, individually, and William J. Abney, individually, Anderson & Anderson, LLC d/b/a TNT
  Fireworks Supercenter, American Promotional Events, Inc. – East, d/b/a TNT Fireworks Supercenter
 Safety 4th Florida Fireworks d/b/a A Prism Fireworks Factory Outlet, Safety “4th” Fireworks, Inc. d/b/a
            A Prism Fireworks Factory Outlet and American Freedom Enterprises, LLC. d/b/a
                                     A Prism Fireworks Factory Outlet
                                     COMPLAINT & VERIFICATION
                                             Page 6 of 20 Pages
          Case 7:19-cv-00097-HL Document 1 Filed 07/02/19 Page 7 of 20



                                                    23.

       Defendant, Safety “4th” Fireworks, Inc. d/b/a A Prism Fireworks Factory Outlet is

a foreign for-profit corporation organized under the laws of the State of Ohio.

                                                    24.

       Defendant, Safety “4th” Fireworks, Inc., can be served by and through its

registered agent, Eric Abdalla, Post Office 114, Stratton, Ohio 43961.

                                                    25.

       Defendant, American Freedom Enterprises, LLC, in conjunction with Defendants,

Safety 4th Florida Fireworks, and Safety “4th” Fireworks, Inc. d/b/a A Prism Fireworks

Factory Outlet, maintains a fireworks business at 1838 Hamilton Avenue, Jennings,

Florida 32053, specifically, A Prism Fireworks Factory Outlet.

                                                    26.

       Defendants, A Prism Fireworks Factory Outlet, American Freedom Enterprises, LLC,

Safety 4th Florida Fireworks, and Safety “4th” Fireworks, Inc., hereinafter will be

collectively referred to as “Defendant Prism”.

                                                    27.

       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1332 (a)(1) as

there is complete diversity of citizenship and the amount in controversy exceeds

$75,000.00, exclusive of interest and costs.

                    In the United States District Court for the Middle District of Georgia
                                              Valdosta Division
  Robert Picciotti and Theresa Picciotti, individually and as parents and guardians of Gabriel Picciotti, a
      minor vs. Caleb D. Abney, individually and as agent for Laurie A. Abney and William J. Abney,
 Laurie A. Abney, individually, and William J. Abney, individually, Anderson & Anderson, LLC d/b/a TNT
  Fireworks Supercenter, American Promotional Events, Inc. – East, d/b/a TNT Fireworks Supercenter
 Safety 4th Florida Fireworks d/b/a A Prism Fireworks Factory Outlet, Safety “4th” Fireworks, Inc. d/b/a
            A Prism Fireworks Factory Outlet and American Freedom Enterprises, LLC. d/b/a
                                     A Prism Fireworks Factory Outlet
                                     COMPLAINT & VERIFICATION
                                             Page 7 of 20 Pages
           Case 7:19-cv-00097-HL Document 1 Filed 07/02/19 Page 8 of 20



                                                    28.

       Venue is proper in this Honorable Court pursuant to 28 USC § 1391.

                                                    29.

       Plaintiffs, Robert and Theresa Picciotti, individually and on behalf of Gabriel

Picciotti, a minor, states their intention and desire to bring each and every permissible,

proper, and authorized claim for damages under Georgia law, including general, special,

compensatory, consequential, economic, punitive, and other damages as proven by the

evidence at trial.

                                                    30.

       There are no prerequisites to the bringing of this cause of action which have not

been satisfied.

                                                    31.

       On or about July 4, 2017, Defendant, Caleb D. Abney, was traveling south on

County Road 145, in Jennings, Hamilton County, Florida.

                                                    32.

       Defendant, Caleb D. Abney, was driving a 2007 Jeep.

                                                    33.

       Defendant, Caleb D. Abney, was the host driver to three passengers including

Plaintiff, Gabriel Picciotti.

                    In the United States District Court for the Middle District of Georgia
                                              Valdosta Division
  Robert Picciotti and Theresa Picciotti, individually and as parents and guardians of Gabriel Picciotti, a
      minor vs. Caleb D. Abney, individually and as agent for Laurie A. Abney and William J. Abney,
 Laurie A. Abney, individually, and William J. Abney, individually, Anderson & Anderson, LLC d/b/a TNT
  Fireworks Supercenter, American Promotional Events, Inc. – East, d/b/a TNT Fireworks Supercenter
 Safety 4th Florida Fireworks d/b/a A Prism Fireworks Factory Outlet, Safety “4th” Fireworks, Inc. d/b/a
            A Prism Fireworks Factory Outlet and American Freedom Enterprises, LLC. d/b/a
                                     A Prism Fireworks Factory Outlet
                                     COMPLAINT & VERIFICATION
                                             Page 8 of 20 Pages
          Case 7:19-cv-00097-HL Document 1 Filed 07/02/19 Page 9 of 20



                                                    34.

       Plaintiff, Gabriel Picciotti, was a guest passenger riding in the backseat of the 2007

Jeep being operated by the host driver, Defendant, Caleb D. Abney.

                                                    35.

       Plaintiff, Gabriel Picciotti, as a guest passenger, was entitled to his assume that

his host driver, Defendant, Caleb D. Abney, would not operate the 2007 Jeep in a

negligent manner.

                                                    36.

       Defendant, Caleb D. Abney, failed to maintain his lane of travel in the southbound

lane of County Road 145.

                                                    37.

       Defendant, Caleb D. Abney, failed to maintain control of the 2007 Jeep in which

Plaintiff, Gabriel Picciotti, was a guest passenger.

                                                    38.

       Defendant, Caleb D. Abney, steered the 2007 Jeep out of the southbound lane of

County Road 145.

                                                    39.

       Defendant, Caleb D. Abney, admitted that he veered onto the west shoulder of

County Road 145.

                    In the United States District Court for the Middle District of Georgia
                                              Valdosta Division
  Robert Picciotti and Theresa Picciotti, individually and as parents and guardians of Gabriel Picciotti, a
      minor vs. Caleb D. Abney, individually and as agent for Laurie A. Abney and William J. Abney,
 Laurie A. Abney, individually, and William J. Abney, individually, Anderson & Anderson, LLC d/b/a TNT
  Fireworks Supercenter, American Promotional Events, Inc. – East, d/b/a TNT Fireworks Supercenter
 Safety 4th Florida Fireworks d/b/a A Prism Fireworks Factory Outlet, Safety “4th” Fireworks, Inc. d/b/a
            A Prism Fireworks Factory Outlet and American Freedom Enterprises, LLC. d/b/a
                                     A Prism Fireworks Factory Outlet
                                     COMPLAINT & VERIFICATION
                                             Page 9 of 20 Pages
          Case 7:19-cv-00097-HL Document 1 Filed 07/02/19 Page 10 of 20



                                                    40.

       Defendant, Caleb D. Abney, admitted that he veered onto the west shoulder of

County Road 145 and overcorrected the 2007 Jeep.

                                                    41.

       Defendant, Caleb D. Abney, overcorrected the 2007 Jeep into the northbound lane

of County Road 145.

                                                    42.

       Defendant, Caleb D. Abney, steered the 2007 Jeep across the northbound lane of

County Road 145.

                                                    43.

       Defendant, Caleb D. Abney, steered the 2007 Jeep into the east ditch of County

Road 145.

                                                    44.

       Defendant, Caleb D. Abney, steered the 2007 Jeep into a tree.

                                                    45.

       Defendant’s, Caleb D. Abney’s, steered the 2007 Jeep into a tree with such force

and impact that it caused severe damage to the body of his guest passenger, Plaintiff,

Gabriel Picciotti.



                    In the United States District Court for the Middle District of Georgia
                                              Valdosta Division
  Robert Picciotti and Theresa Picciotti, individually and as parents and guardians of Gabriel Picciotti, a
      minor vs. Caleb D. Abney, individually and as agent for Laurie A. Abney and William J. Abney,
 Laurie A. Abney, individually, and William J. Abney, individually, Anderson & Anderson, LLC d/b/a TNT
  Fireworks Supercenter, American Promotional Events, Inc. – East, d/b/a TNT Fireworks Supercenter
 Safety 4th Florida Fireworks d/b/a A Prism Fireworks Factory Outlet, Safety “4th” Fireworks, Inc. d/b/a
            A Prism Fireworks Factory Outlet and American Freedom Enterprises, LLC. d/b/a
                                     A Prism Fireworks Factory Outlet
                                     COMPLAINT & VERIFICATION
                                            Page 10 of 20 Pages
          Case 7:19-cv-00097-HL Document 1 Filed 07/02/19 Page 11 of 20



                                                    46.

       Defendant, Caleb D. Abney, failed to keep the 2007 Jeep under control.

                                                    47.

       Defendant, Caleb D. Abney, was operating his cellphone while traveling south on

CR 145 and immediately prior to the 2007 Jeep’s collision with the tree.

                                                    48.

       Defendant, Caleb D. Abney, drove with reckless disregard for the safety of his

guest passenger, Plaintiff, Gabriel Picciotti.

                                                    49.

       Defendant, Caleb D. Abney, was traveling too fast for conditions immediately prior

to the 2007 Jeep’s collision with the tree.

                                                    50.

       As a result of Defendant’s, Caleb D. Abney’s, negligence, Gabriel Piccotti has

suffered severe and permanent bodily injuries.

                                                    51.

       Defendant, Caleb D. Abney, was negligent in the following particulars, but not

limited to these particulars:

   a) Failure to keep a proper look out;

   b) Failure to keep his vehicle under control;

                    In the United States District Court for the Middle District of Georgia
                                              Valdosta Division
  Robert Picciotti and Theresa Picciotti, individually and as parents and guardians of Gabriel Picciotti, a
      minor vs. Caleb D. Abney, individually and as agent for Laurie A. Abney and William J. Abney,
 Laurie A. Abney, individually, and William J. Abney, individually, Anderson & Anderson, LLC d/b/a TNT
  Fireworks Supercenter, American Promotional Events, Inc. – East, d/b/a TNT Fireworks Supercenter
 Safety 4th Florida Fireworks d/b/a A Prism Fireworks Factory Outlet, Safety “4th” Fireworks, Inc. d/b/a
            A Prism Fireworks Factory Outlet and American Freedom Enterprises, LLC. d/b/a
                                     A Prism Fireworks Factory Outlet
                                     COMPLAINT & VERIFICATION
                                            Page 11 of 20 Pages
          Case 7:19-cv-00097-HL Document 1 Filed 07/02/19 Page 12 of 20



   c) Reckless driving, which is negligence per se;

   d) Failure to Maintain Lane, which is negligence per se;

   e) Too Fast for Conditions, which is negligence per se;

   f) Texting While Driving and/or violation of the hands free law, which is negligence
      per se; and,

   g) Failure to take all actions necessary to avoid a collision.

                                                    52.

       The cause in fact and proximate cause of the collision was solely the negligence

of Defendant, Caleb D. Abney.

                                                    53.

       Defendant, Caleb D. Abney, was operating the 2007 Jeep as an agent for and with

the permission of Defendants, Laurie A. Abney and William J. Abney.

                                                    54.

       Defendant, Laurie A. Abney, negligently entrusted her son, Defendant, Caleb D.

Abney, with the 2007 Jeep.

                                                    55.

       Defendant, William J. Abney, negligently entrusted his son, Defendant, Caleb D.

Abney, with the 2007 Jeep.




                    In the United States District Court for the Middle District of Georgia
                                              Valdosta Division
  Robert Picciotti and Theresa Picciotti, individually and as parents and guardians of Gabriel Picciotti, a
      minor vs. Caleb D. Abney, individually and as agent for Laurie A. Abney and William J. Abney,
 Laurie A. Abney, individually, and William J. Abney, individually, Anderson & Anderson, LLC d/b/a TNT
  Fireworks Supercenter, American Promotional Events, Inc. – East, d/b/a TNT Fireworks Supercenter
 Safety 4th Florida Fireworks d/b/a A Prism Fireworks Factory Outlet, Safety “4th” Fireworks, Inc. d/b/a
            A Prism Fireworks Factory Outlet and American Freedom Enterprises, LLC. d/b/a
                                     A Prism Fireworks Factory Outlet
                                     COMPLAINT & VERIFICATION
                                            Page 12 of 20 Pages
          Case 7:19-cv-00097-HL Document 1 Filed 07/02/19 Page 13 of 20



                                                    56.

       The negligence of Defendant, Caleb D. Abney, is imputed to Defendant, Laurie A.

Abney.

                                                    57.

       The negligence of Defendant, Caleb D. Abney, is imputed to Defendant, William J.

Abney.

                                                    58.

       Plaintiff, Gabriel Picciotti, as a guest passenger, did not consent to Defendant’s,

Caleb D. Abney’s, negligent driving.

                                                    59.

       The cause in fact and proximate cause of the collision was solely the negligence

of Defendant, Caleb D. Abney, Defendant, Laurie A. Abney, and Defendant, William J.

Abney, and their combined negligence.

                                                    60.

       As a result of the Defendants’ combined negligence, Plaintiff, Gabriel Picciotti, has

suffered the following bodily injuries, but not limited to the following:

   1) Orif right posterior wall and loose body retrieval

   2) Complex bilateral nasorbitoethmoidal (NOE) fractures
   3) Left frontal sinus anterior table fracture

   4) Left orbital blowout fracture
                    In the United States District Court for the Middle District of Georgia
                                              Valdosta Division
  Robert Picciotti and Theresa Picciotti, individually and as parents and guardians of Gabriel Picciotti, a
      minor vs. Caleb D. Abney, individually and as agent for Laurie A. Abney and William J. Abney,
 Laurie A. Abney, individually, and William J. Abney, individually, Anderson & Anderson, LLC d/b/a TNT
  Fireworks Supercenter, American Promotional Events, Inc. – East, d/b/a TNT Fireworks Supercenter
 Safety 4th Florida Fireworks d/b/a A Prism Fireworks Factory Outlet, Safety “4th” Fireworks, Inc. d/b/a
            A Prism Fireworks Factory Outlet and American Freedom Enterprises, LLC. d/b/a
                                     A Prism Fireworks Factory Outlet
                                     COMPLAINT & VERIFICATION
                                            Page 13 of 20 Pages
         Case 7:19-cv-00097-HL Document 1 Filed 07/02/19 Page 14 of 20




  5) Left zygomaticomaxillary complex (ZMC) fracture

  6) Closed fracture of the distal end of the radius

  7) Fractures of both orbits, left greater than right

  8) Fracture to all four walls of the left orbit

  9) Extensive fractures throughout both maxillary sinuses involving all walls

  10) Highly comminuted nasal fracture-displaced and depressed
      with nasal septal fracture

  11) Obvious deformity to the right lower extremity

  12) Posterior right hip dislocation with comminuted fracture of the posterior
      acetabulum with loose bodies in the joint
  13) Injury of sciatic nerve at hip and thigh level, right leg

  14) Contusion of lung, unilateral

  15) Contusion of eyeball and orbital tissues, left eye

  16) Interval reduction of the right hip

  17) Labrum attached to wall fragment, intercalary free joint space

  18) Tenderness to palpation in the right lower extremity about the hip

  19) Edema of left orbit

  20) Swelling in right lower extremity

  21) Right hip pain

  22) Left eye pain

                   In the United States District Court for the Middle District of Georgia
                                             Valdosta Division
 Robert Picciotti and Theresa Picciotti, individually and as parents and guardians of Gabriel Picciotti, a
     minor vs. Caleb D. Abney, individually and as agent for Laurie A. Abney and William J. Abney,
Laurie A. Abney, individually, and William J. Abney, individually, Anderson & Anderson, LLC d/b/a TNT
 Fireworks Supercenter, American Promotional Events, Inc. – East, d/b/a TNT Fireworks Supercenter
Safety 4th Florida Fireworks d/b/a A Prism Fireworks Factory Outlet, Safety “4th” Fireworks, Inc. d/b/a
           A Prism Fireworks Factory Outlet and American Freedom Enterprises, LLC. d/b/a
                                    A Prism Fireworks Factory Outlet
                                    COMPLAINT & VERIFICATION
                                           Page 14 of 20 Pages
          Case 7:19-cv-00097-HL Document 1 Filed 07/02/19 Page 15 of 20



   23) Laceration without foreign body of oral cavity

   24) Swollen tender nose with blood in nostril

   25) Swollen left periorbital region with esshymosis present

   26) Blurry Vision

   27) Double Vision

   28) Dried blood around the mouth

   29) Head injury

   30) Loss of consciousness

   31) Headache

                                                    60.

       As a result of the Defendants’ combined negligence, Plaintiffs, Robert Picciotti and

Theresa Picciotti, have incurred the following medical and medically related expenses,

but not limited to the following on behalf of their minor son, Plaintiff, Gabriel Picciotti:

   1. University of Florida Health                                $ 104,437.48

   2. Shands Physicians                                           $ 27,473.66

   3. South Georgia Medical Center                                $ 20,037.25

   4. Florida Clinical Practice                                   $    5,857.00

   5. Radiology Associates of Valdosta                            $       618.00

   6. Sutherland Physical Therapy                                 $       220.00

                    In the United States District Court for the Middle District of Georgia
                                              Valdosta Division
  Robert Picciotti and Theresa Picciotti, individually and as parents and guardians of Gabriel Picciotti, a
      minor vs. Caleb D. Abney, individually and as agent for Laurie A. Abney and William J. Abney,
 Laurie A. Abney, individually, and William J. Abney, individually, Anderson & Anderson, LLC d/b/a TNT
  Fireworks Supercenter, American Promotional Events, Inc. – East, d/b/a TNT Fireworks Supercenter
 Safety 4th Florida Fireworks d/b/a A Prism Fireworks Factory Outlet, Safety “4th” Fireworks, Inc. d/b/a
            A Prism Fireworks Factory Outlet and American Freedom Enterprises, LLC. d/b/a
                                     A Prism Fireworks Factory Outlet
                                     COMPLAINT & VERIFICATION
                                            Page 15 of 20 Pages
          Case 7:19-cv-00097-HL Document 1 Filed 07/02/19 Page 16 of 20



                                TOTAL                             $158,643.39

                                                    61.

       Plaintiffs, Robert Picciotti and Theresa Picciotti, continue to incur medical and

medically related expenses on behalf of Plaintiff, Gabriel Picciotti.

                                                    62.

       Plaintiff, Gabriel Picciotti, has suffered permanent bodily injuries.

                                                    63.

       Plaintiff, Gabriel Picciotti, was 15 years of age on the date and time of the collision

referred to in this Complaint.

                                                    64.

       Plaintiff, Gabriel Picciotti, had a life expectancy of 59.07 years on the date and

time of the collision referred to in this Complaint.

                                                    65.

       Plaintiffs have reason to believe that Defendant, Caleb Abney, will allege that

fireworks were ignited inside the 2007 Jeep, which contributed to and/or caused

Defendant, Caleb Abney, to lose control of the 2007 Jeep on the date and time of the

collision referred to herein.




                    In the United States District Court for the Middle District of Georgia
                                              Valdosta Division
  Robert Picciotti and Theresa Picciotti, individually and as parents and guardians of Gabriel Picciotti, a
      minor vs. Caleb D. Abney, individually and as agent for Laurie A. Abney and William J. Abney,
 Laurie A. Abney, individually, and William J. Abney, individually, Anderson & Anderson, LLC d/b/a TNT
  Fireworks Supercenter, American Promotional Events, Inc. – East, d/b/a TNT Fireworks Supercenter
 Safety 4th Florida Fireworks d/b/a A Prism Fireworks Factory Outlet, Safety “4th” Fireworks, Inc. d/b/a
            A Prism Fireworks Factory Outlet and American Freedom Enterprises, LLC. d/b/a
                                     A Prism Fireworks Factory Outlet
                                     COMPLAINT & VERIFICATION
                                            Page 16 of 20 Pages
          Case 7:19-cv-00097-HL Document 1 Filed 07/02/19 Page 17 of 20



                                                    66.

       On or about July 4, 2017, Defendant TNT, by and through its owner(s),

operator(s), agent(s), and/or employee(s) was operating a fireworks store located at

2019 Hamilton Avenue, Jennings, Florida 32053.

                                                    67.

       On or about July 4, 2017, Defendant, Caleb Abney, a minor, along with other

minors entered Defendant TNT’s fireworks store to purchase fireworks.

                                                    68.

       Defendant TNT, by and through its owners, operator(s), agent(s), and/or

employee(s), sold fireworks to Defendant, Caleb Abney, and/or other minors with him,

particularly, Clay MacFarland, a minor.

                                                    69.

       The sale of fireworks in Florida is regulated pursuant to FL. Stat. §791.001 et seq.

                                                    70.

       Defendant TNT negligently sold fireworks to Defendant, Caleb Abney, and/or other

minors with him, in violation of FL. Stat. §791.001 et seq.

                                                    71.

       As a result of Defendant TNT’s negligent sale of fireworks to Defendant, Caleb

Abney, and/or other minors with him, Plaintiff, Gabriel Picciotti, suffered severe and

                    In the United States District Court for the Middle District of Georgia
                                              Valdosta Division
  Robert Picciotti and Theresa Picciotti, individually and as parents and guardians of Gabriel Picciotti, a
      minor vs. Caleb D. Abney, individually and as agent for Laurie A. Abney and William J. Abney,
 Laurie A. Abney, individually, and William J. Abney, individually, Anderson & Anderson, LLC d/b/a TNT
  Fireworks Supercenter, American Promotional Events, Inc. – East, d/b/a TNT Fireworks Supercenter
 Safety 4th Florida Fireworks d/b/a A Prism Fireworks Factory Outlet, Safety “4th” Fireworks, Inc. d/b/a
            A Prism Fireworks Factory Outlet and American Freedom Enterprises, LLC. d/b/a
                                     A Prism Fireworks Factory Outlet
                                     COMPLAINT & VERIFICATION
                                            Page 17 of 20 Pages
          Case 7:19-cv-00097-HL Document 1 Filed 07/02/19 Page 18 of 20



permanent bodily injuries.

                                                    72.

       The cause in fact and proximate cause of the severe and permanent bodily injuries

suffered by Plaintiff, Gabriel Picciotti, was solely and/or in part due to Defendant TNT’s

negligence.

                                                    73.

       The cause in fact and proximate cause of the collision was solely the negligence

of Defendant TNT and/or its combined negligence with the other named Defendants.

                                                    74.

       On or about July 4, 2017, Defendant Prism, by and through its owner(s),

operator(s), agent(s), and/or employee(s) was operating a fireworks store located at

1838 Hamilton Avenue, Jennings, Florida 32053.

                                                    75.

       On or about July 4, 2017, Defendant, Caleb Abney, a minor, along with other

minors entered Defendant Prism’s fireworks store to purchase fireworks.

                                                    76.

       Defendant Prism, by and through its owners, operator(s), agent(s), and/or

employee(s), sold fireworks to Defendant, Caleb Abney, and/or other minors with him,

particularly, Clay MacFarland, a minor.

                    In the United States District Court for the Middle District of Georgia
                                              Valdosta Division
  Robert Picciotti and Theresa Picciotti, individually and as parents and guardians of Gabriel Picciotti, a
      minor vs. Caleb D. Abney, individually and as agent for Laurie A. Abney and William J. Abney,
 Laurie A. Abney, individually, and William J. Abney, individually, Anderson & Anderson, LLC d/b/a TNT
  Fireworks Supercenter, American Promotional Events, Inc. – East, d/b/a TNT Fireworks Supercenter
 Safety 4th Florida Fireworks d/b/a A Prism Fireworks Factory Outlet, Safety “4th” Fireworks, Inc. d/b/a
            A Prism Fireworks Factory Outlet and American Freedom Enterprises, LLC. d/b/a
                                     A Prism Fireworks Factory Outlet
                                     COMPLAINT & VERIFICATION
                                            Page 18 of 20 Pages
          Case 7:19-cv-00097-HL Document 1 Filed 07/02/19 Page 19 of 20



                                                    77.

       Defendant Prism negligently sold fireworks to Defendant, Caleb Abney, and/or

other minors with him, in violation of FL. Stat. §791.001 et seq.

                                                    78.

       As a result of Defendant Prism’s negligent sale of fireworks to Defendant, Caleb

Abney, and/or other minors with him, Plaintiff, Gabriel Picciotti, suffered severe and

permanent bodily injuries.

                                                    79.

       The cause in fact and proximate cause of the severe and permanent bodily injuries

suffered by Plaintiff, Gabriel Picciotti, was solely and/or in part due to Defendant Prism’s

negligence.

                                                    80.

       The cause in fact and proximate cause of the collision was solely the negligence

of Defendant Prism and/or its combined negligence with the other named Defendants.

       WHEREFORE, Plaintiffs, Robert Picciotti and Theresa Picciotti, individually and as

parents and guardians of Plaintiff, Gabriel Picciotti, pray as follows:

   a) That process issue and the Defendants be served as required by law;
   b) A trial by jury;
   c) Judgment against the Defendants in an amount to be determined by the
      enlightened conscious of the jury; and,
   d) Such other and further relief that the Court may deem just and proper.

                    In the United States District Court for the Middle District of Georgia
                                              Valdosta Division
  Robert Picciotti and Theresa Picciotti, individually and as parents and guardians of Gabriel Picciotti, a
      minor vs. Caleb D. Abney, individually and as agent for Laurie A. Abney and William J. Abney,
 Laurie A. Abney, individually, and William J. Abney, individually, Anderson & Anderson, LLC d/b/a TNT
  Fireworks Supercenter, American Promotional Events, Inc. – East, d/b/a TNT Fireworks Supercenter
 Safety 4th Florida Fireworks d/b/a A Prism Fireworks Factory Outlet, Safety “4th” Fireworks, Inc. d/b/a
            A Prism Fireworks Factory Outlet and American Freedom Enterprises, LLC. d/b/a
                                     A Prism Fireworks Factory Outlet
                                     COMPLAINT & VERIFICATION
                                            Page 19 of 20 Pages
          Case 7:19-cv-00097-HL Document 1 Filed 07/02/19 Page 20 of 20



                                                          DODD & BURNHAM


                                                          /s/ W. MICHEAL BURNHAM, II
                                                          W. Michael Burnham, II
                                                          Attorney for Plaintiffs
                                                          State Bar No. 100425
                                                          mikeb@doddlaw.com
Post Office Box 1066
Valdosta, Georgia 31603-1066
(229) 242-4470


                                                          GREGORY A. VOYLES, PC


                                                          /s/ GREGORY A. VOYLES
                                                          Gregory A. Voyles
                                                          Attorneys for Plaintiffs
                                                          State Bar No. 729098
                                                          greg@voyleslawfirm.com
Post Office Box 1786
Valdosta, Georgia 31603-1786
(229) 244-8830




                    In the United States District Court for the Middle District of Georgia
                                              Valdosta Division
  Robert Picciotti and Theresa Picciotti, individually and as parents and guardians of Gabriel Picciotti, a
      minor vs. Caleb D. Abney, individually and as agent for Laurie A. Abney and William J. Abney,
 Laurie A. Abney, individually, and William J. Abney, individually, Anderson & Anderson, LLC d/b/a TNT
  Fireworks Supercenter, American Promotional Events, Inc. – East, d/b/a TNT Fireworks Supercenter
 Safety 4th Florida Fireworks d/b/a A Prism Fireworks Factory Outlet, Safety “4th” Fireworks, Inc. d/b/a
            A Prism Fireworks Factory Outlet and American Freedom Enterprises, LLC. d/b/a
                                     A Prism Fireworks Factory Outlet
                                     COMPLAINT & VERIFICATION
                                            Page 20 of 20 Pages
